The court erred in overruling the motion for new trial.
       DECIDED OCTOBER 28, 1940. REHEARING DENIED NOVEMBER 26, 1940.
                      STATEMENT OF FACTS BY SUTTON, J.
On January 2, 1939, Mrs. Josie E. McCollum sued out a dispossessory warrant against Mrs. Alma Keith, to recover possession of certain described realty as her property, alleging that the defendant as tenant failed to pay the rent due, and was holding the premises over and beyond the term for which they were rented; *Page 706 
that the yearly rent of said property is $500, that she desired and had demanded possession of the property, and the same had been refused by the defendant. Mrs. Keith filed a counter-affidavit denying that she was a tenant of Mrs. McCollum, and setting out that her term of rent had not expired, that she was not indebted to Mrs. McCollum for any rent on the property described in the warrant and affidavit, that the yearly rent of said property is not of the value alleged, and that Mrs. McCollum had not demanded possession of the property. She further swore that she had and claimed title to the property, that she was then in possession thereof, and that she had been put in possession by Mrs. McCollum. She executed and filed a statutory bond conditioned to pay such sums as might be recovered against her. On the trial of the case the evidence was substantially as follows: In 1937 Mrs. Keith was occupying the premises as a cropper of Mrs. McCollum. On October 25, 1937, Mrs. McCollum executed to Mrs. Keith a warranty deed conveying the property here involved, for a consideration of $400 cash and the assumption of an indebtedness of $1800 as part of an indebtedness of an undisclosed amount due by Mrs. McCollum to the Federal Land Bank, evidenced by a security deed which had been executed by Mrs. McCollum to the bank, conveying the property in question, together with other adjoining realty of Mrs. McCollum. Simultaneously with the execution of the deed in which Mrs. Keith was named grantee, the parties entered into a written contract which provided, among other things, as follows:
"That whereas said party of the first part [Mrs. Josie E. McCollum] has this day made, executed, and delivered to said party of the second part a deed to said party of the second part [Mrs. Alma Keith] a deed to [the property in question], wherein the said party of the second part has paid to the said party of the first party four hundred dollars ($400) and assumed payment of the sum of eighteen hundred dollars ($1800) on that certain deed to secure debt in favor of the Federal Land Bank of Columbia, covering said land and other land of said first party; and it is hereby agreed between the parties that each party shall file an application with the Federal Land Bank of Columbia, requesting said bank to release to each party the land covered by the indebtedness over each respective tract of land, whereby each party shall become liable for *Page 707 
his portion of indebtedness; and whereas it is not certain that said bank will release each portion of said property covered by said deed to secure debt as contemplated; and therefore, in the event said bank should not release each party his portion of said land and thereby enable each party to become responsible for his portion of the same, the said parties agree that the said party of the second part herein shall become the tenant of the said party of the first part herein, and pay rental on said property for the year 1938, which rental shall be that the said party of the first part shall furnish the necessary fertilizer and seed for planting and making the crop to be grown on said lands and shall receive one half of the crop so grown, and the said second party shall make, harvest, and cultivate said crop and receive one half of the crops so grown, and in addition thereto the said party of the first part shall repay to said party of the second part the sum of four hundred ($400) dollars as the cash payment already paid on said land, and the said party of the second part shall reconvey the said land to said party of the first part. In the event said crop is not planted, cultivated, and harvested as aforesaid, it will be presumed that the said second party desires said land without a release of the same for its proportionate part of said indebtedness; and should said property be not released from said deed to secure debt as aforesaid by October 25th, 1938, then said first party shall repay said sum of four hundred dollars upon a reconveyance made by said second party."
The warranty deed above mentioned was not delivered to Mrs. Keith, but was placed in escrow with an attorney as the representative of both parties, pending the determination of the release of the property as expressed in the contract. In response to a subpoena duces tecum it was produced on the trial of the case. In connection with the deed and the contract Mrs. Keith paid to Mrs. McCollum the sum of $400. It appears from the evidence that Mrs. Keith remained in possession of the property described in the deed, with the consent of Mrs. McCollum as to the year 1938, and that she was still in possession at the time of the trial. The Federal Land Bank, however, never made any release of the property for which it held a security deed from Mrs. McCollum. On August 10, 1938, it advised Mrs. McCollum by letter that the property described in the warranty deed to Mrs. Keith would be released *Page 708 
upon payment of $1800 within thirty days, to be applied on the unmatured principal of her loan, and upon evidence of payment of all taxes through 1937 on the entire property secured. It appears, however, that the bank was unwilling to lend Mrs. Keith more than $1200 on the property sought to be released, and that out of this amount a portion would have to be used in repairing the property, etc., which would leave as a net amount a sum between $1000 and $1100. Mrs. Keith stated to the husband of Mrs. McCollum, who was representing her in the transaction, that she could not finance the proposition on the terms offered. Mr. McCollum testified that she absolutely refused to perform. Nevertheless she stated to Mr. McCollum on October 13, 1938, that she desired to carry out the contract; but he informed her that he had been unable to get her to agree to go through with the transaction and had rented the property to another party for 1939. He testified that he demanded possession of the property, to be effective at the end of 1938. This was disputed. It appears that on October 12, 1938, the Federal Land Bank had by letter withdrawn its offer as to a release of any of the property, and that in fact it did not, by October 25, 1938, the date of the expiration of the agreement between the parties, release the property as contemplated by the contract between Mrs. McCollum and Mrs. Keith.
Mrs. Keith made a crop in 1938 at her own expense. Mrs. McCollum contributed nothing for fertilizer and seed, but retained the $400 which had been paid to her by Mrs. Keith at the time of the execution of the two instruments above mentioned. Nothing was paid by Mrs. Keith to Mrs. McCollum as rent for the premises for 1938. The evidence was in conflict as to whether a request was made by Mrs. Keith for the return of the $400. It was never tendered back, and there was testimony that no "reconveyance" of the property was sought by Mrs. McCollum or offered by Mrs. Keith. Mr. McCollum testified that he did not offer to return the $400, inasmuch as the amount of rent due his wife for 1938 far exceeded that amount. He testified that he sought to have a settlement for 1938, based on the relationship of landlord and tenant, but that he was unable to obtain one, Mrs. Keith through her husband insisting that she should be required to pay only "sure rent," and that the terms of the contract were too severe as to rent for 1938. Mrs. Keith testified that she regarded herself as purchaser *Page 709 
of the property, and that Mrs. McCollum had breached the contract. Testimony was introduced in behalf of both parties, as to the value of the crops raised on the property in 1938, the expense in connection therewith, and as to the rental value of the land for 1939.
The court ruled that under the evidence a finding was demanded as a matter of law that the Federal Land Bank never released the property and therefore that Mrs. Keith never became a purchaser under the contract, but was a tenant of Mrs. McCollum for the year 1938. The jury was instructed that they should confine their deliberations to answering the following questions submitted to them: 1. "Did Mrs. McCollum or her authorized agent make demand upon Mrs. Keith or her authorized agent for the premises in dispute?" (The court stated to the jury that the question related to a demand before the institution of the proceeding.) 2. "What do you find is the reasonable rental value of the premises in dispute for the year 1939?" To the first question the jury answered "Yes," and to the second question answered "$125." Thereupon the court entered judgment that the plaintiff recover of the defendant the premises in dispute and be put in peaceable possession thereof by the sheriff, and that she recover from the defendant as principal and from the sureties on her bond $250 as double rent, together with costs and interest. The defendant excepted to the overruling of her motion for new trial.
The counter-affidavit of the defendant set up more than one defense to eviction, as provided in the Code, § 61-303, but on the trial of the case the defense was that Mrs. Keith was not a tenant of Mrs. McCollum, but occupied the status of a purchaser of the premises in dispute. Properly construed, the contract between the parties provided for a sale of the land to Mrs. Keith in two events: (1) that the proposed release could be obtained from the Federal Land Bank; (2) that no release could be obtained, and Mrs. Keith elected to buy the land with the incumbrance placed on it by Mrs. McCollum, and to take her chances that Mrs. McCollum would pay off the incumbrance on the land contracted for, which was in excess of $1800, the amount assumed by Mrs. Keith as part of the purchase-price. The judge construed *Page 710 
the contract as meaning that a sale was intended only if a release could be obtained. In this we think he was in error; and this error was responsible for the charges to the jury which are complained of, and for the judgment overruling the motion for new trial. The crop was not planted, cultivated, and harvested according to the terms of the contract, because Mrs. McCollum did not furnish the seed, and it was not contemplated when the crop was planted that it was planted on the basis of a rental agreement. In such an event the contract provided that Mrs. Keith was presumed to have elected to buy the land and not hold it as tenant, even though no release by the bank was made. Hence all right, title, and interest Mrs. McCollum owned passed to Mrs. Keith, except that involved in the security deed held by the Federal Land Bank. Other evidence in the case also demands the conclusion that the purchase of the land by Mrs. Keith was consummated. She refused to pay rent; she insisted that she wanted to complete the purchase, but was met by a demand for possession of the land. Mrs. McCollum did not tender the $400. Mrs. Keith did not demand it, or offer to execute a deed to the land. The fact that the deed was delivered to Mrs. McCollum by the escrow agent would not be material. Mrs. Keith was entitled to its possession, and the law will regard the deed as having been delivered to her. The delivery of the deed to the proper party was to be made when the transaction was closed. Under the agreement it was closed when Mrs. Keith operated the farm as her own and not under the agreement as tenant. It necessarily follows that Mrs. Keith was the owner of the land subject to the Federal Land Bank's deed to secure debt, and that there was no relationship of landlord and tenant between the parties. This ruling covers the exceptions to the charge of the court and the overruling of the motion for new trial. The court erred in overruling the motion for new trial.
Judgment reversed. Stephens, P. J., and Felton, J.,concur.